HENRIOD, Justice
(concurring).
I concur except for the affirmance of the slightly more than $1,600 awarded in excess of Dillree’s expert witness’s top figure. He called this witness and should accept his figure, since his evidence is no stronger than his strongest link, much less its weakest, and his own testimony, obviously self-serving even by the facts related in the main opinion, not based on the accepted test for damages, should be restricted to the test of his own chosen expert witnesses based on market, not opin7 ion value. The main opinion points out its own weakness in affirming this $1,600' award in excess of any amount testified to by any witness, by saying Dillree “revealed that he had remodeled the home,” and had “built the mink sheds himself,” all of which has nothing to do with willing buyers, willing sellers, highest and best use, or market value. It would be unthinkable to affirm a jury’s verdict based oh the value to the owner of his pride of production that may be quite unattractive to one cruising in the market overt.
The case should be sent back with instructions to enter judgment for the amount testified to by Dillree’s highest and best appraiser.